Harry E. Schlbick, J.
This is a motion by the defendant for summary judgment. The complaint is based upon breach of contract to remove a quantity of earth and fill from certain land purchased by the plaintiff from the defendant. The plaintiff alleges that the defendant agreed to remove ‘ ‘ all such earth and fill and to put the land into condition for building thereon immediately at the defendant’s sole expense and before the sale and conveyance of said land.”
The written contract of sale is dated August 8, 1955. Title closed on September 13. No agreement such as here alleged is contained in the contract.
According to the complaint the promise to remove the fill was one of the considerations for the agreement to purchase the property. As such, it has a standing similar to the agreement to convey the property. The complaint seeks to add a consideration in addition to that set forth in the written contract. The parol evidence rule bars such attempt. (Mitchill v. Lath, 247 N. Y. 377.)
The motion is granted.